Case: 20-50405      Document: 00515593846         Page: 1     Date Filed: 10/07/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                  ___________                                FILED
                                                                       October 7, 2020
                                  No. 20-50405                          Lyle W. Cayce
                                Summary Calendar                             Clerk
                                 ___________

   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Corey Damont Jefferson,

                                            Defendant—Appellant.
                   ______________________________

                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 6:16-CR-317-1
                   ______________________________

   Before Stewart, Graves, and Higginson, Circuit Judges.

   Per Curiam:*
          Corey Damont Jefferson, federal prisoner # 83703-380, seeks to
   proceed in forma pauperis (IFP) on appeal of the denial of his motion for
   compassionate release under 18 U.S.C. § 3582(c)(1)(A). We construe
   Jefferson’s IFP motion as a challenge to the district court’s certification that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50405      Document: 00515593846           Page: 2    Date Filed: 10/07/2020




                                     No. 20-50405


   his appeal was not taken in good faith. See 28 U.S.C. § 1915(a)(3); Baugh v.
   Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into the good faith of
   the appeal “is limited to whether the appeal involves legal points arguable on
   their merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215,
   220 (5th Cir. 1983) (internal quotation marks and citation omitted).
          On the motion of either the Director of the Bureau of Prisons (BOP)
   or a prisoner, § 3582(c)(1)(A) permits a court to reduce the prisoner’s term
   in prison after considering the applicable 18 U.S.C. § 3553(a) factors, if, inter
   alia, the court finds that “extraordinary and compelling reasons warrant such
   a reduction” and “that such a reduction is consistent with applicable policy
   statements issued by the Sentencing Commission.” § 3582(c)(1)(A)(i).
   Following the First Step Act of 2018, a prisoner may raise a § 3582(c)(1)(A)
   motion if he has exhausted his administrative rights to appeal the BOP’s
   failure to bring such a motion or has waited 30 days after the warden’s receipt
   of the request, whichever is earlier. Id.; see First Step Act of 2018, Pub. L.
   115-391, § 603(b)(1), 132 Stat. 5194, 5239. Jefferson alleged that he exhausted
   his administrative remedies before filing his § 3582(c)(1)(A) motion.
   Although the district court did not address exhaustion, this court has held
   that exhaustion is not jurisdictional although it is mandatory. See United
   States v. Franco, ___ F.3d ___, No. 20-60473, 2020 WL 5249369, at *1 (5th
   Cir. Sept. 3, 2020). Accordingly, and because the case is easily resolved on
   the merits, we need not determine whether the case should have been
   dismissed on procedural grounds. Cf. United States v. Gonzalez, No. 19-
   50305, 2020 WL 5352078, at *1 n.1 (5th Cir. Sept. 4, 2020) (unpublished).
          We review for abuse of discretion a district court’s decision to deny
   compassionate release despite a prisoner’s eligibility.        United States v.
   Chambliss, 948 F.3d 691, 693 & n.2 (5th Cir. 2020); see also U.S.S.G.
   § 1B1.13(1)(A), p.s. We have not addressed the standard of review in a case
   where, as in this matter, the district court found the prisoner ineligible.




                                          2
Case: 20-50405      Document: 00515593846           Page: 3    Date Filed: 10/07/2020




                                     No. 20-50405


   However, the district court additionally denied relief on basis of the § 3553(a)
   factors, implicitly presuming eligibility, as in Chambliss.         In denying
   Jefferson’s motion, the district court considered the § 3553(a) factors of the
   nature and circumstances of the offense, Jefferson’s history and
   characteristics, the need to provide just punishment for the offense, and the
   need to deter criminal conduct. Jefferson has failed to show that the district
   court’s analysis arose from an error of law or a clearly erroneous assessment
   of the evidence. See Chambliss, 948 F.3d at 694. Although, as in Chambliss,
   Jefferson may disagree with how the district court balanced the § 3553(a)
   factors, his disagreement provides an insufficient ground for reversal. See id.
          Jefferson also seeks a certificate of appealability to challenge the
   district court’s denial of his § 3582(c)(1)(A) motion. Because a certificate of
   appealability is not required to appeal the denial of a § 3582(c)(1)(A) motion,
   we DENY the motion as unnecessary. See 28 U.S.C. § 2253.
          Jefferson’s arguments for appeal are not without arguable legal merit,
   although they ultimately fail to persuade, and he meets the financial eligibility
   requirements. See § 1915(a)(1); Adkins v. E.I. DuPont de Nemours & Co., 335
   U.S. 331, 339-40 (1948); Howard, 707 F.2d at 220. We therefore GRANT
   his motion to proceed IFP on appeal. Nonetheless, because Jefferson has also
   failed to show that the district court abused its discretion in denying his
   § 3582(c)(1)(A) motion after weighing the § 3553(a) factors, we AFFIRM
   the decision of the district court.




                                          3